NOTE: This order is nonprecedential
United States Cou1“c of Appeals
for the FederaI Circuit
GEORGE PIECZENIK,
Plaintiff-Appellant,
v. l
BAYER CORPORATION, BAYER CROPSCIENCE
(NEW JERSEY) INC., BAYER HEALTHCARE_
PHARMACEUTICALS, INC., BAYER
HEALTHCARE, LLC, BAYER MATERIALSCIENCE
LLC, BAYER PHARMA CHEMICALS INC.,
AND SCHERING BERLIN INC., .
Defendan.ts-Appellees,
AND
ASTRAZENECA LP, ASTRAZENECA
PHARMACEUTICALS LP, AVENTIS INC., AVENTIS
PHARMACEUTICALS INC., BOEHRINGER
INGELHEIM VETMEDICA, INC., BOEHRINGER
INGELHEIMROXANE, INC., MEDIMMUNE LLC,
NOVARTIS CORPORATION, NOVARTIS
PHARMACEUTICAL CORPORATION, NOVARTIS
VACCINES AND DIAGNOSTICS, INC., SANOFI-
AVENTIS U.S. INC., SANOFI-AVENTIS U.S. LLC,
SIEMENS CORPORATION, SIEMENS
DIAGNOSTICS FINANCE CO. LLC, SIEMENS
HEALTHCARE DIAGNOSTICS INC., AND SIEMENS
MEDICAL SOLUTIONS USA, INC.,
Defen,dants~Appellees,
AND

PIECZENIK V. BAYER CORP
ABBOTT LABORATORIES, ABBOTT
LABORATORIES, INC., AND SOLVAY
PHARMACEUTICALS, INC.,
Defendcmts-Appellees,
AND
ALLERG.AN USA, INC., CORNTNG
INCORPORATED, GILEAD SCIENCES, INC.,
HOWARD HUGHES MEDICAL INSTITUTE,
AND QIAGEN INCORPORATED,
Defendan,ts-Appellees, '
AND
AMGEN USA, INC. AND AMGEN, INC.,
Defendants-Appellees,
AND
ANTYRA, INC., ~
Defendan,t-Appellee,
AND
BAXTER DIAGNOSTICS INC., MONSANTO AG
PRODUCTS LLC, MONSANTO COMPANY, ONYX
PHARMACEUTICALS, INC., ZYMOGENETICS,
INC., AND ZYMOGENETICS, LLC,
Defendan,ts-Appellees,
AND
BIOGEN IDEC INC., BIOGEN IDEC U.S.
CORPORATION, AND MEDAREX, INC.
Defendants-Appellees,
AND
BRACCO DIAGNOSTICS INC.,
Defendcmt-Appellee,

4
3 PIECZENIK V. BAYER CORP
AND
CENTOCOR ORTHO BIOTECH PRODUCTS, L.P.,
CENTOCOR ORTHO BIOTECH SERVICES,
CENTOCOR ORTHO BIOTECH, INC.,
JOHNSON & JOHNSON, ORTHO-MCNEIL
JANSSEN SCIENTIFIC AFFAIRS, LLC,
ORTHO~MCNEIL PHARMACEUTICAL, INC., AND
ORTHO-MCNEIL, INC.,
Defen.dants-Appellees,
AND '
I)YAX c0RP0RATI0N, F0REsT LAB0RAT0R1ES,
1NC.,GENzYME c0RP0RAT10N,
GLAXOSM1THKLINE LLC, __
AND PERKINELMER HEALTH SCIENCES, INC.,
Defendants-Appellees,
AND __
E.I. DUPONT DE NEMOURS & COMPANY,
Defendant-Appellee,
AND
GE HEALTHCARE BIOSCIENCES BIOPROCESS
CORP., GE HEALTHCARE INC.,
GE HEALTHCARE STRATEGIC SOURCING
CORPORATION, AND GE HEALTHCARE
BIOSCIENCES CORP.,
Defend0mts-Appellees,
AND
INTERNATIONAL BUSINESS MACHINES CORP.,
Defendcmt-Appellee,
AND
INVITROGEN CORPORATION,
Defendan,t-Appellee,

PIECZENIK V. BAYER CORP 4
AND
NOVO NORDISK INC.,
Defen.dan,t-Appellee,
AND
SOLVAY CHEMICALS, INC.,
Defendcmt-Appellee,
AND
THE DOW AGROSCIENCES LLC,
THE DOW CHEMICAL COMPANY (DELAWARE),
AND THE DOW CORNING CORPORATION,
Defendan.ts~Appellees,
AND
BAYER PHARMACEUTICALS CORPORATION,
DIVERSA CHEMICIAL TECHNOLOGIES (NJ), INC.,
AND JOHN DOES 1 THROUGH 61`,
Defendan,ts.
2011-1385
Appeal from the United StateS District Court for the
District of NeW Jersey in case no. 10-CV-223O, Judge J0el
A. Pisan0.
ON MOTION
ORDER

5 PIECZENIK V. BAYER CORP
Upon consideration of George Pieczenik’s unopposed
motion to dismiss Syngenta Crop Protection, Inc. et al.
from this appeal,
ltv ls ORDERED THAT:
The motion is granted The revised official caption is
reflected ab0ve.
FOR THE CoURT
ill 1 1  /sf Jan Horbaly
Date J an Horba1y
C1erk
cc: Ge0rge Pieczenik _
Chad. J. Peterman, Esq. Fg;_Eg on
 
Jane E. Keene, Esq. _jU\_ 1 2 2011
Susan Haberman Griffen, Esq.
Robert L. Baechto1d, Esq.
Kenneth Howard S0nnenfeld, Esq. 1ANc|EgEALY
Robert J. Koch, Esq.
Dona1d R. Ware, Esq.
Mark A. Pa1s, Esq.
_ AleXander J. Ang1im, Esq.
Lisa A. Schneider, Esq.
Ch1'iStopher J. Harnett, Esq.
Thomas F. Fleming, Esq.
Matthew M. Wolf, Esq.
Robert J. Schoenberg, Esq.
MattheW Danie1 Murphey, Esq.
Wi1liam F. Lee, Esq.
Timothy G. Bar`ber, Esq.
DaVid Keith Barr, Esq.
David E. De Lorenzi, Esq.
Paul J. Andre, Esq.

PIECZENIK V. BAYER CORP
S
Joseph A. Mahoney, Esq.
Heather D. Red1nond, Esq
Robert M. Isackson, Esq.